UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares outstanding of the Registrant’s common stock as of March 30, 2013 was 82,289,541 (excluding 114,574 shares held in treasury). INDEX ANADIGICS, Inc. PART I Financial Information Item 1. Financial Statements (unaudited) 3 Condensed consolidated balance sheets – March 30, 2013 and December 31, 2012 3 Condensed consolidated statements of operations and comprehensive loss – Three months ended March 30, 2013 and March 31, 2012 4 Condensed consolidated statements of cash flows – Three months ended March 30, 2013 and March 31, 2012 5 Notes to condensed consolidated financial statements – March 30, 2013 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 Index PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANADIGICS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) March 30, 2013 December 31, 2012 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Marketable securities Plant and equipment: Equipment and furniture Leasehold improvements Projects in process Less accumulated depreciation and amortization Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs Total current liabilities Other long-term liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value, 144,000 shares authorized, 82,404 issued at March 30, 2013, 144,000 shares authorized and 71,853 issued at December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock at cost: 115 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Index ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three months ended March 30, 2013 March 31, 2012 (unaudited) (unaudited) Net sales $ $ Cost of sales Gross (loss) profit ) Research and development expenses Selling and administrative expenses Restructuring charge Operating loss ) ) Interest income 93 Other income, net 46 Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding used in computing loss per share Basic and diluted CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (AMOUNTS IN THOUSANDS) Three months ended March 30, 2013 March 31, 2012 (unaudited) (unaudited) Net loss $ ) $ ) Other comprehensive income Unrealized gain on marketable securities Foreign currency translation adjustment - 5 Reclassification adjustment: Net recognized gain on marketable securities previously included in Accumulated other comprehensive income ) ) Comprehensive loss $ ) $ ) See accompanying notes. 4 Index ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS IN THOUSANDS) Three months ended March 30,2013 March 31, 2012 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock based compensation Amortization of premium on marketable securities 21 Marketable securities recovery and accretion ) ) Gain on disposal of equipment ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities and other liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of plant and equipment ) ) Proceeds from sale of equipment - 22 Purchases of marketable securities ) ) Proceeds from sale of marketable securities Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Index ANADIGICS, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – MARCH 30, 2013 (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The terms “we,” “our,” “ours,” “us” and “Company” refer to ANADIGICS Inc. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals and adjustments) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. The condensed consolidated balance sheet at December 31, 2012 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company has evaluated subsequent events and determined that, other than matters outlined in Note 9, there were no subsequent events to recognize or disclose in these unaudited interim condensed consolidated financial statements. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS Changes to accounting principles generally accepted in the United States of America are established by the Financial Accounting Standards Board (FASB) in the form of Accounting Standards Updates to the FASB’s Accounting Standards Codification. In February 2013, the FASB amended its disclosure requirements for those amounts reclassified out of accumulated other comprehensive income.Entities are required to separately disclose each component of other comprehensive income, current period reclassifications out of accumulated other comprehensive income, and other amounts of current-period other comprehensive income.Additional information is required about the effects on net income of significant amounts reclassified out of each component of accumulated other comprehensive income.These additional disclosure requirements are required for reporting periods beginning after December 31, 2012. Adoption of this guidance during the first quarter of 2013 resulted in the Company making the required disclosures in the Notes to its condensed consolidated financial statements. In December 2011, the FASB and International Accounting Standards Board (IASB) issued joint requirements related to balance sheet disclosures related to offsetting assets and liabilities. Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. This scope includes derivatives, sale and repurchase agreements and reverse sale and repurchase agreements, and securities borrowing and securities lending arrangements. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (IFRS). Disclosures are required to be retrospective for all comparative periods presented. Adoption of this standard was required in the first quarter of 2013 and did not have a material impact on the Company’s condensed consolidated financial statements. INCOME TAXES The Company maintains a full valuation allowance on its deferred tax assets.Accordingly, the Company has not recorded a benefit or provision for income taxes. The Company recognizes interest and penalties related to the underpayment of income taxes in income tax expense. No unrecognized tax benefits, interest or penalties were accrued at March 30, 2013. The Company’s U.S. federal net operating losses have occurred since 1998 and as such, tax years subject to potential tax examination could apply from that date because carrying-back net operating loss opens the relevant year to audit. 6 Index WARRANTY Based on the examination of historical returns and other information it deems critical, the Company estimates that a current charge to income will need to be provided in order to cover future warranty obligations for products sold during the year. The accrued liability for warranty costs is included in Accrued liabilities in the condensed consolidated balance sheets.Changes in the Company’s product warranty reserve are as follows: Three months ended March 30, 2013 March 31, 2012 Beginning balance $ $ Additions charged to costs and expenses Adjustment ) - Claims processed ) ) Ending balance $ $ RECLASSIFICATIONS Certain prior period amounts have been reclassified to conform to the current presentation. 2. RESTRUCTURING In February 2013, the Company implemented a workforce reduction that eliminated approximately 25 positions throughout the Company which resulted in the Company recording a restructuring charge of $1,915 during the first quarter of 2013 for severance, related benefits and other costs. The unpaid balance at March 30, 2013 was $778 and was recorded within Accrued restructuring costs. During 2012, the Company implemented workforce reductions that eliminated approximately 40 positions throughout the Company, resulting in restructuring charges of $2,338 for severance, related benefits and other costs, of which $494 relates to five positions eliminated in the first quarter of 2012. Activity and liability balances related to the restructurings were as follows: Accrued Restructuring Costs December 31, 2011 balance $
